Title: From Thomas Jefferson to Dabney Carr Terrell, 23 June 1825
From: Jefferson, Thomas
To: Terrell, Dabney Carr


                        Dear Sir
                        
                            Monticello
                            June 23. 25
                        
                    Your letter of May 31. is duly recieved requesting me to give an opinion on the questions in agitation in Kentuckey. I have at different times recieved many letters from thence  making the same request, & have never answered a single one of them. to you however I cannot  refuse  an acknolegement of  your lre, altho’ I must decline a compliance with it’s request. for why, dear Sir, should I, at the age of 82. thrust myself into a controversy which divides a nation? if any thing I have heretofore written on other  questions can be brought to bear on this, which certainly was not the one then under my contemplation, I can only say with Pilate ‘what I have written I have written’ all are free to test it’s meaning by the common rules of construction. but for me to give further explanations in order to make it applicable to this case would be to take a side in it, which I wish not to do. at my age time of life, tranquility is it’s summum bonum, the peace and good will of mankind it’s nourishment and solace. I hope therefore you will not think unkind my declining the explanations you propose. Your friends in this neighborhood are all well. our family is particularly so and always inquisitive as to your well-being. Ellen, now mrs Coolidge,  left us  this morning for Boston, her future residence. we hope we are not to abandon  all prospect of your ever revisiting us, and the rather as we have now an object in our University worth your seeing once at least. but in all cases be assured of my constant affection and respect.
                        Th: J.
                    